Order of an official referee, made after hearings, modifying the provisions of a judgment of separation, modified on the law and the facts by striking the figures “ $90 ” from the second decretal paragraph and substituting in place thereof the figures “ $75 ”; by striking the figures “ $500 ” from the fourth decretal paragraph and substituting in place thereof “ $250 ”; and by eliminating the fifth decretal paragraph entirely. As thus modified, the order, insofar as appealed from, is affirmed, without costs. In the opinion of the court, the proof in the record does not warrant the increase in weekly payments suggested by the learned official referee, but does justify an increase to the sum of $75 per week. The allowance for counsel fees on the motion was excessive. The plaintiff asked no relief from the provisions contained in the judgment restraining her from visiting the place of employment of the defendant and in otherwise communicating with him or his office, and that matter was not the subject of proof. . It should not have been struck out on the official referee's motion. Lewis, P. J., Hagarty, Carswell, Johnston and Adel, JJ., concur.